Citation Nr: 1615524	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-15 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961, with additional service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He contends that his bilateral hearing loss and tinnitus were caused by in-service acoustic trauma and that hearing loss and tinnitus began in service.  See November 2009 lay statement and July 2010 notice of disagreement.  To this end, his DD Form 214 reflects that his military occupational specialty (MOS) was that of ammunition helper.  

The RO conceded acoustic trauma during military service and afforded the Veteran a VA examination in January 2010.  The examiner diagnosed bilateral sensorineural hearing loss pursuant to 38 C.F.R. § 3.385 and opined that his hearing loss and tinnitus were less likely than not related to service.  The examiner discussed the service treatment records, which include January 1959 and November 1960 whisper tests, as well as an October 1961examination report that indicated 30 decibels at 4000 Hertz bilaterally and a May 1962 examination report that indicated 10 decibels in the right ear and 15 decibels in the left ear at 4000 Hertz.  The examiner acknowledged the threshold shift from October 1961 to May 1962 and found it significant that the Veteran's hearing acuity improved during service.  Moreover, the examiner noted that the Veteran's hearing acuity worsened over time after separation from service and that the Veteran's hearing should not have gotten worse once he was removed from loud noises.  She further opined that tinnitus was not related to service as the Veteran reported to her that onset was approximately ten years ago.  The examiner stated that tinnitus was associated with hearing loss.  

Initially, the Board notes that service department audiometric tests prior to November 1967 were in American Standard Association (ASA) units, and require conversion to International Organization for Standardization (ISO) units.  It does not appear that the examiner converted the October 1961 and May 1962 audiometric test results to ISO units in discussing the etiology of the Veteran's hearing loss.   

Moreover, the examination report did not discuss a November 2009 lay statement from an individual who has known the Veteran for approximately 50 years.  This individual reported that the Veteran said "huh" a lot during conversations after his return from the military.  The friend stated that he later realized that this was because the Veteran had difficulty hearing.  Another November 2009 statement from a friend noted that the Veteran had difficulty hearing for at least 30 years.  After the VA examination was conducted, the Veteran submitted a July 2010 private medical opinion from Dr. W., which stated that the Veteran's hearing loss is related to his history of noise exposure during military service but provided no rationale.  

Additionally, treatment records in relation to any treatment provided by Dr. W. are not associated with the claims file.  VA treatment records dated since January 2010 have also not been associated with the claims file.  

In light of the state of the record, the Board finds that a remand is warranted in the instant case in order to obtain any outstanding VA and private treatment records and to obtain an adequate addendum opinion.  The medical opinion should take into account the Veteran's service treatment records, the July 2010 private medical opinion, and the lay statements of record which report that the Veteran had difficulty hearing during service and when he returned from service.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); see also Dalton v. Peake, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file records of VA treatment dated since January 2010.  

2.  With any necessary assistance from the Veteran, obtain outstanding records of treatment that the Veteran has received from private providers, including records from Dr. W. (see July 2010 medical opinion).     

3.  Then, obtain an addendum opinion as to whether the Veteran's bilateral hearing loss and tinnitus are related to his military service.  If a new examination is deemed necessary to respond to the question presented, one should be scheduled.  

The examiner is requested to convert all service audiogram results from ASA to ISO units.  Then, following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed bilateral hearing loss and tinnitus had their onset in service or are otherwise related to the Veteran's military service, to include as a result of conceded in-service noise exposure.  

In rendering an opinion, the examiner is to consider the Veteran's service treatment records, the July 2010 private medical opinion, and the lay statements from the Veteran and his friend which report that the Veteran had difficulty hearing in service and when he returned from service.  

Reasons should be provided for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4.  Thereafter, readjudicate the issues on appeal.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

